Citation Nr: 0615102	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1947 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges entitlement to service connection for 
peripheral neuropathy due to herbicide exposure.  The 
veteran's exposure to herbicides is conceded due to his 
service in Vietnam.  Service medical records are silent as to 
a diagnosis or complaints of peripheral neuropathy.  Service 
connection is in effect for bilateral peripheral venous 
disease.  Private medical records indicate that the veteran 
was diagnosed as having peripheral neuropathy in February 
2000, with complaints of upper and lower extremity numbness 
beginning in 1998.

The Board notes that if a veteran was exposed to an herbicide 
agent such as Agent Orange during active service, acute and 
subacute peripheral neuropathy shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2005).

The veteran's private physician, Lane R. Carlin, M.D., has 
submitted that the veteran has worsening axonal peripheral 
neuropathy and that studies for causation have been negative.  
He concluded that it was as likely as not that the veteran's 
peripheral neuropathy was a direct result of agent orange 
exposure while stationed in Vietnam.  In order to ascertain 
the etiology of the veteran's peripheral neuropathy, the 
Board finds that a VA medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of his peripheral 
neuropathy. All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
VA examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent or greater likelihood) 
that the veteran's peripheral neuropathy 
is causally related to his period of 
active service or any incident therein, 
including exposure to Agent Orange.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





